OPINION
By RICHARDS, J.
The defendant, by answer, denied that there had been any fraud and set up as a *498further 'defense ’the claim of res adjudicata and the statute of limitations. It is sufficient to say in this case that the record does not disclose any fraud and at most, nothing further than a failure to exercise the best judgment in making investments.
The plaintiff signed a writing, settling the controversy, and Was not induced to do so by any fraudulent statements. He was told that the money involved had been invested in a company that was failing and that he was going to lose the same unless he signed the paper. Subsequent events .proved that the opinion'was correct. No law required that the settlement should be signed by any relative of the ward, and it was duly approved by the Probate Court.
We find no prejudicial error in the record, and the judgment will be affirmed.
Judgment affirmed.
WILLIAMS and LLOYD, JJ, concur.